PROSPECTUS SUPPLEMENT Table of Contents Filed Pursuant to Rule 424(b)(5) Registration No. 333-190687 The information in this prospectus supplement is not complete and may be changed. This prospectus supplement and the accompanying prospectus are not an offer to sell these securities, and we and the underwriters are not soliciting offers to buy these securities in any jurisdiction where the offer or sale is not permitted. Subject to Completion, dated July 16, 2015 Prospectus Supplement (To Prospectus dated August 16, 2013) 14,000,000 Shares Common Stock This is an offering of 14,000,000 shares of common stock of Jarden Corporation.
